ORDER

PER CURIAM.
AND NOW, this 25th day of January, 2012, upon consideration of the petitions for review and briefs in these legislative redistricting appeals, and after entertaining oral argument on January 23, 2012, this Court finds that the final 2011 Legislative Reapportionment Plan is contrary to law. Pa. Const, art. II, § 17(d).1 Accordingly, the final 2011 Legislative Reapportionment Plan is REMANDED to the 2011 Legislative Reapportionment Commission with a directive to reapportion the Com*716monwealth in a manner consistent with this Court’s Opinion, which will follow. Id.
The 2001 Legislative Reapportionment Plan, which this Court previously ordered to “be used in all forthcoming elections to the General Assembly until the next constitutionally mandated reapportionment shall be approved,” Albert v. 2001 Legislative Reapportionment Commission, 567 Pa. 670, 790 A.2d 989, 991 (2002) (quoting per curiam order), shall remain in effect until a revised final 2011 Legislative Reapportionment Plan having the force of law is approved. Pa. Const, art. II, § 17(e).
All 2012 election dates shall remain the same, with the exception of the primary election calendar, which is adjusted as follows:
Thursday, January 26 First day to circulate nomination petitions
Thursday, February 16 Last day to file nomination petitions
Thursday, February 23 Last day to file objections to set aside nomination petitions
Monday, February 27 Last day that court may fix for hearings on objections to nomination petitions
Friday, March 2 Last day for court to finally determine objections to nomination petitions
Friday, March 2 Last day for withdrawal by candidates who filed nomination petitions
Any signatures on nomination petitions dated January 24 or January 25, 2012, shall be deemed valid as to timeliness, subject, however, to any other statutory challenge.
Jurisdiction is retained.
Justice SAYLOR files a dissenting statement, in which Justice EAKIN and Justice ORIE MELVIN join.

. For administrative purposes only, we have designated the appeal in Holt v. 2011 Legislative Reapportionment Commission, 7 MM 2012/ J-7-2012, as the lead case.